      Case 1:20-cr-00013-VM Document 19
                                     18 Filed 07/02/20
                                              07/01/20 Page 1 of 1




July 1, 2020

VIA ECF
Honorable Victor Marrero
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street                                                             7/2/2020
New York, New York 10007

       Re:     United States v. Tracy Sheldon, 20 CR 13 (VM)

Dear Judge Marrero:


With the consent of the government and Pretrial Services-Wisconsin, I write to seek a
modification to the conditions of Ms. Sheldon’s release. Ms. Sheldon resides in
Wisconsin but her work occasionally requires her to travel to Illinois to meet with
vendors. As such, Ms. Sheldon requests that her travel restrictions—which currently
include the districts of New York, the Eastern District of Wisconsin, and the Western
District of Michigan—be extended to include the districts of Illinois.

I have spoken to Ms. Sheldon’s supervising pretrial officer in Wisconsin and the
government about this request and they both consent. Pretrial Services in New York takes
no position regarding the application.

Thank you and I hope you and your loved ones remain safe.

Respectfully submitted,
/s/ JULIA GATTO
Julia L. Gatto
Assistant Federal Defender       7/2/2020
212.417.8750

cc:    AUSA Daniel Nessim (via ECF)
